Citation Nr: 0107323	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  94-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (original) evaluation for a 
low back disability (right postero-lateral L4-5 herniated 
nucleus pulposus; degenerative joint disease; mild bulging 
disc, L5-S1; and, lumbar spasm by magnetic resonance imaging 
(MRI) study), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a migraine 
headaches disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963, from February 1984 to January 1991, and from 
July 1991 to September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remand dated July 16, 1997.

The issue of an increased rating for the low back disability 
is the subject of the remand portion of this decision.


FINDING OF FACT

The medical evidence of record which post dates service 
reflects continuity of related symptomatology between 
treatment the appellant was provided in service for headaches 
and his current migraine headaches disorder.


CONCLUSION OF LAW

A migraine headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303(b) and (d) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  The presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d) (2000).

Service medical records reflect that the appellant was 
treated on a number of occasions for headaches during his 
later two periods of active duty, beginning in July 1990.  At 
that time, he complained of headaches associated with his 
brow ptosis condition.  A diagnosis was not recorded in July 
1990, but subsequently, service records document treatment 
for complaints of migraine headaches in April 1991 (for the 
past one week) and again in June 1991.  He was also treated 
for possible sinus-type headaches related to congestion in 
June 1991.  Thereafter, service records show treatment in 
October 1991 for his brow ptosis at which time it was noted 
that he had a history of migraine headaches.  In connection 
with his discharge from active duty in September 1992, a 
similar history of migraine headaches was documented, at 
which time it was noted that he was taking medications 
(Indocin) for what he reported as "frequent and severe 
headaches."  Based on his history, the examiner recorded a 
diagnosis of "frequent headaches - migraines" at the time 
of his separation, although the report of the separation 
examination did not reflect any abnormal clinical pathology.

Following service, VA outpatient records reflect numerous 
recordings of migraine headaches as one of the appellant's 
medical problems between December 1994 and February 2000, and 
these records show actual treatment for complaints of 
migraine-type headaches on at least four occasions between 
November 1994 and October 1996.  As with the service 
discharge examination, examination findings completed at the 
time these complaints were documented, which in this case 
include the results of an MRI of the brain in November 1994, 
were negative for abnormal clinical correlation.  
Nevertheless, the post service medical records reflect 
examination findings resulting in diagnosis of migraine 
headaches, specifically, the reports of VA compensation 
examinations conducted in April 1993 and April 2000.  The 
1993 examination reflects a diagnosis of "[c]lassical 
migraine by history," while the 2000 examination denotes a 
diagnosis of "[m]igraine headaches," although the examiner 
stated that their etiology was ". . . by definition of 
undetermined etiology."

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, there exists an approximate 
balance of evidence for and against the claim, which by law, 
supports a determination that the migraine headaches disorder 
had its onset during the appellant's active duty service.  
Although a chronic disability was not definitively 
established in service based on a clinical diagnosis, service 
medical records document treatment and/or reported history of 
headache complaints on a fairly consistent basis beginning in 
July 1990 and extending through his third and final period of 
active duty that ended in September 1992, at which time he 
reported a history of frequent and severe headaches.  
Following service, VA medical records also document on a 
fairly consistent basis treatment for, and/or reported 
history of, migraine headaches.  On the basis of these facts, 
the Board finds that the medical evidence in this case is 
sufficiently probative to establish a correlation between the 
appellant's current migraine headache disorder and the 
headaches he complained of during service.  The evidence has 
established that there has been a continuity of a 
consistently similar symptomatology during and since service 
that cannot be separated from the initial treatment that the 
veteran received during his period of military service.

The Board is of course aware that there the evidence cited 
above is based in large part on the appellant's reported 
medical history, but his complaints have been consistent and 
reliable, and in addition, are not controverted by the 
evidence.  Nevertheless, in a merits-based review of the 
claim, the Board finds that the appellant has legally met the 
requirements to establish service connection under 38 C.F.R. 
§ 3.303(b).  In this regard, the clinical diagnosis for this 
condition established by the VA examinations in April 1993 
and April 2000, when read together with (1) the appellant's 
service medical records, which document complaints and 
treatment for a history of frequent and severe headaches 
beginning in July 1990 and extending through to service 
discharge in September 1992, and (2) his own sworn testimony 
regarding his chronic headaches since service, which is 
supported by the VA outpatient treatment records discussed 
above, convinces the Board that, notwithstanding the absence 
of a definitive medical opinion as to the specific etiology 
of his headaches, the unique facts in this case require that 
all reasonable doubt as to whether this disorder was incurred 
in service must be accorded to the appellant, which thereby 
establishes entitlement to service connection.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303(b) 
and (d) (2000).

Finally, the Board finds that notwithstanding the recent 
amendments to the law governing the duty to notify and the 
duty to assist enacted by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103) 
(hereinafter, "the VCAA"), no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim seeking entitlement to service 
connection for the migraine headaches constitutes a complete 
grant of the benefits sought on appeal.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

Service connection for migraine headaches disorder is 
granted.


REMAND

The Board will remand the issue of an increased (original) 
evaluation for the low back disability to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA, as this claim 
was pending as of the date of passage of this law, November 
9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  A recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) specifically held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the VCAA's enactment, to 
include the increased rating claims at issue in the appealed 
case before the Court, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001).  Regarding its 
authority to review the Board's decision on appeal, the Court 
in Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.  The Board must therefore 
remand the appellant's claim seeking an increased rating for 
his low back disability because it has not been developed at 
the RO-level under the VCAA provisions.  Id.; see also 
VAOPGCPREC 3-2001, dated January 21, 2001 (addresses 
readjudication of finally denied claims under the VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO should formally develop and 
readjudicate the claim seeking 
entitlement to an increased (original) 
evaluation for the low back disability.  
The RO should address this claim after 
ensuring that all duty-to-notify and 
duty-to-assist provisions have been 
fulfilled in accord with the VCAA.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000), 00-92 (Dec. 13, 2000), 01-02 (Jan. 
9, 2001) and 01-13 (Feb. 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken 
and all raised theories of entitlement 
considered.

If the benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

